1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                   CENTRAL DISTRICT OF CALIFORNIA
10
11 IMPERIALS CAR CLUB,               Case No. 2:18-cv-10243 JAK (KSx)
12               Plaintiffs          JUDGMENT
13     v.                            JS-6
14 CHARLES CHRISTOPHER MONTOYA
   a/k/a CHUCK MONTOYA and CLASSIC
15 CARS OF NEW MEXICO a/k/a
   CLASSIC CAR OF NEW MEXICO a/k/a
16 MAD HOPPER HYDRAULICS,
17
                 Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1         Plaintiff’s Application for Default Judgment against Defendants Charles
 2 Christopher Montoya a/k/a Chuck Montoya (“Montoya”) and Classic Cars of New Mexico
 3 a/k/a Classic Car of New Mexico a/k/a Mad Hopper Hydraulics (“Classic Cars of New
 4 Mexico”) (collectively, “Defendants”) was granted on March 4, 2019. Plaintiff’s Motion
 5 for Attorney’s Fees was granted on May 16, 2019. Dkt. 37
 6         THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED that judgment is
 7 entered in favor of Plaintiff on all claims asserted in the complaint in this action and that
 8 Defendants’ conduct constitutes trademark and service mark infringement under
 9 15 U.S.C. §§ 1114(1) and 1125(a), false designation of origin under 15 U.S.C. § 1125(a),
10 and unfair competition under California state law.
11         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the following
12 permanent injunctive relief is entered as follows:
13         Defendants and their officers, agents, servants, employees, and all persons in active
14 concert or participation with them with respect to the challenged actions, who receive
15 actual notice of this Order are immediately restrained and enjoined from:
16         a.    Using, marketing, advertising, or displaying the IMPERIALS CAR CLUB
17         wordmark, the IMPERIALS (and design) mark, or the IMPERIALS LOS
18         ANGELES (and design) mark (collectively, the “IMPERIALS CAR CLUB Marks”)
19         or any similar designation, on or in connection with the display of cars, events,
20         exhibits, automobile repair, restoration, or similar services or any goods or services
21         related thereto;
22         b.    Using, marketing, advertising, or displaying the IMPERIALS CAR CLUB
23         Marks, or any similar designation, on or in connection with club services, including
24         promoting the interests of car enthusiasts;
25         c.    Representing that any club that Defendants run, participate in, are affiliated
26         with, or belong to as being affiliated with Plaintiff Imperials Car Club;
27         d.    Representing that Montoya is the President of any club chapter that is
28         affiliated with Plaintiff Imperials Car Club;


                                                  2
 1        e.    Using, marketing, advertising, displaying, selling, or offering for sale any
 2        goods bearing the IMPERIALS CAR CLUB Marks;
 3        f.    Assisting, aiding or abetting any other person or business entity in engaging
 4        in or performing any of the activities recited in paragraphs (a) - (e) above.
 5        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff is
 6 awarded attorney’s fees of $20,152.50. Plaintiff shall also recover from Defendants its
 7 costs of action, taxed in an amount to be determined upon the filing and approval of the
 8 appropriate application.
 9        IT IS SO ORDERED.
10
11
12 Dated: May 16, 2019                     __________________________________
                                           JOHN A. KRONSTADT
13                                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
